Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 1 of 7

U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

CELESTE M. ALEXANDER CHARGING PARTY
V. EEOC CHARGE NUMBER: 493-2016-00340
PINE BLUFF SCHOOL DISTRICT RESPONDENT

RESPONDENT’S FIRST AMENDED/SUBSTITUTED RESPONSE TO EEOC’S RE-
QUEST FOR INFORMATION

The Respondent, Pine Bluff School District (the “District” or “School District” or
“PBSD”) for Respondent’s First Amended/Substituted Response to EEOC’s Re-

quest for Information, states as follows:

Request Number 1: Give the correct name and address of the facility named in
the charge.
Response to Request Number 1: Respondent, Pine Bluff School District, is a

public school district operating in Jefferson County in the state of Arkansas and its cen-
tral office is located at 512 S. Pine Street, Pine Bluff, AR 71601.

Request Number 2: State the total number of persons who were employed by
your organization during the relevant period (June 1, 2015 - December 15, 2015). In-
clude both full and part-time employees. How many employees are employed by your
organization at the present time?

Response to Request Number 2: The total number of employees of the District
during the relevant period of June 1, 2015 and December 15, 2015, is a total of 886
employees, including both certified and non-certified.

Request Number 3: Supply an organizational chart, statement, or documents
which describe your structure, indicating, if any, the relationship between it and superior
and subordinate establishments within the organization.
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 2 of 7

Response to Request Number 3: The organizational chart for the District for the
2015-2016 school year was attached as Exhibit 13 to the District’s EEOC Position
Statement. That exhibit is incorporated herein by reference.

Request Number 4: Supply a statement or documents which identify the principal
product or service of the named facility.

Response to Request Number 4: The principal service of the Respondent is as a
public educational institution in the state of Arkansas, serving the educational needs of
students in Jefferson County, Arkansas at the elementary, middle school, junior high and
high school levels.

Request Number 5: State the legal status of your organization, i.e. corporation,
partnership, tax-exempt non-profit, etc. If incorporated, identify the state of incorpora-

tion.

Response to Request Number 5: The Respondent, Pine Bluff School District, by
virtue of Ark. Code Ann § 6-13-102, is a body corporate that may exercise the powers
and duties outlined therein as well as those powers in duties outlined in other relevant
statutory and legal provisions.

Request Number 6: (a) | State whether your organization has a contract with
any agency of the federal government or is a subcontractor on a project which receives
federal funding. (b) Is your organization covered by the provisions of Executive Order
11246? (c) If your answer is yes, has your organization been the subject of a compli-
ance review by the OFCCP at any time during the past two years?

Response to Request Number 6:

(a) Yes, based on reasonable information and belief, the Respondent is a recipient of
federal funds for some of its programs, services or activities.

(b) Yes, based on reasonable information and belief, the Respondent is covered by
the provisions of Executive Order 11246 —- Equal Employment Opportunity.

(c) No, based on reasonable information and belief, the Respondent has not been
subject to a compliance review by the Office of Federal Contract Compliance Programs
(“OFCCP”), U.S. Department of Labor, within the past two years.

Request Number 7: Submit a written position statement on each of the allega-
tions of the charge, accompanied by documentary evidence and/or written statements,
where appropriate. Also, include any additional information and explanation you deem
relevant to the charge.
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 3 of 7

Response to Request Number 7: See Respondent’s EEOC Position State-
ment that is being filed simultaneously with this Response to Request for Information
and that EEOC Position Statement (with attached exhibits) is incorporated herein by
reference.

Request Number 8: Submit copies of all written rules, policies and procedures
relating to the issue(s) raised in the charge. If such does not exist in written form, ex-
plain the rules, policies and procedures.

Response to Request Number 8: The District’s policy on Sexual Harassment
was attached as Exhibit 10. That policy also includes provisions prohibiting reprisal or
retaliation against any person who reports alleged sexual harassment. The District’s
employment policy for certified personnel was attached as Exhibit 12 to the Respon-
dent’s EEOC Position Statement. That policy outlines the District’s policy of non-dis-
crimination and equal employment opportunity. Those exhibits are incorporated herein
by reference.

ISSUE: HIRING

Request Number 9: Submit a copy of your hiring policies. If actual hiring practice
is different from the written policy, describe the actual process.

Response to Request Number 9:. A true and accurate copy of the District’s hiring
or employment policy for certified personnel was attached as Exhibit 12 to Respon-
dent’s EEOC Position Statement and is incorporated herein by reference.

Request Number 10: Describe in detail the method(s) used by your organization to
receive, screen, and process applications for employment for the position in question.
Your description should include, but not be limited to, the following information:

a. The manner in which persons are recruited for the position in question,

b. The manner in which a person is determined to be an ‘applicant’ for the
position,

Cc. Whether applications are solicited or accepted whether or not vacancies

exist for the position,

d. The time period for which applications are considered active and the time
period for which applications are retained,

e. The forms of written documentation used which reflect the solicitation, re-
ceipt and processing of an application,
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 4 of 7

f. How applications for the position are reviewed for the purpose of selecting
an applicant. Include the name, position, of persons responsible, and

g. Whether applicants are interviewed during the application process and if
so, by whom (include name, position, of individual(s)).

Response to Request Number 10: The math lab instructor position held by the
Charging Party during the 2014-2015 school year was a temporary position (as made
clear to the Charging Party at the time she was hired), funded by federal grant funds
(Title 1) which were not renewed for the 2015-2016 school year for that position.

Accordingly, no one was recruited for the math lab instructor position for the
2015-2016 school year; no one was an applicant for the math lab position during the
2015-2016 school year; no applications were either solicited or accepted for math lab
instructor for the 2015-2016 school year; no applications were considered active for any
period of time for math lab instructor for the 2015-2016 school year; there was no solici-
tation, receipt or processing of applications for math lab instructor for the 2015-2016
school year; there was no review of applications for math lab instructor for the
2015-2016 school year; and, there were no interviews for math !ab instructor for the
2015-2016 school year.

Request Number 11: Provide the total number of applications received for the po-
sition in question during the relevant period. Submit copies of all applications and other
records received from prospective employees.

Response to Request Number 11: Zero (0) applications were received for the po-
sition of math lab instructor during the relevant period.

Request Number 12: State whether the charging party applied for the position in
question during the relevant period. If yes, for each time the charging party did apply,
include the following:

a. The date of and the nature of application, whether written or oral,

b. Acopy of the application and/or resume filed by the charging party and/or
any other notation made during the processing of the charging party’s application,

C. The exact job title and job grade or wage level sought by the charging par-
ty, and

d. Whether the charging party sought full-time, part-time, temporary, season-
al or other type of employment.
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 5 of 7

Response to Request Number 12: Neither the Charging Party nor any one else
applied for the position of math lab instructor for the 2015-2016 school year because no
such position was available in the District during the 2015-2016 school year; no such
position was advertised or solicited during the 2015-2016 school year; no job title, job
grade or wage level was sought by the Charging Party during the relevant period be-
cause the math lab instructor position was not available in the District during the rele-
vant period; and, the District is not aware of Charging Party having filed an application
for any other position in the District for which she was qualified during the relevant peri-
od.

Request Number 13: State whether the charging party was considered for the po-
sition. If our answer is no, state each reason why the charging party was not consid-
ered for the position.

Response to Request Number 13: No. Given that the position of math lab instruc-
tor did not exist for the 2015-2016 school year (or during the relevant period), the
Charging Party could not be considered for that position during the 2015-2016 school
year (or during the relevant period).

Request Number 14: State whether the position in question was filled during the
relevant period. If your answer is yes, provide the following for each person selected for
the position:

a. Name,

b. The date of and the nature of application, whether written or oral,

Cc. A copy of the application and/or resume filed by the charging party and/or
any other notation made during the processing of the charging party's application,

d. The date on which the person applied for or otherwise indicated interest in
the position,

e. The job title, and job grade or wage level for which the person was hired,
and

f. The date the person was hired as full-time, part-time, temporary, seasonal
or other.
Response to Request Number 14: No. The position was not filled during the rele-

vant period because the position did not exist during the relevant period. Accordingly,
the answers to subparts “a through f” of request number 14 above is: Not Applicable.
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 6 of 7

Request Number 15: State each and every reason why the charging party was not
selected for the position in question. Provide any written documents which reflect the
bases of the decision not to select the charging party. For each person involved in the
decision not to select the charging party, list their name, position.

Response to Request Number 15: Not applicable. Please see responses to re-
quests number 10-14 above. Those responses are incorporated into this response by
reference.

Request Number 16: State each and every reason why you contend the person(s)
selected for the position was/were selected instead of the charging party. Provide any
written documents which reflect the bases of your decision to select those persons who
were hired into the position. List all persons hired during the relevant period, including
name, hire date, position applied for, position hired to.

Response to Request Number 16: Not applicable. Please see responses to re-
quests number 10-14 above. Those responses are incorporated into this response by
reference.

BASIS: RETALIATION

Request Number 17: List by name, and position all officials of your organization
who have been informed of, or knew of all the allegations of discrimination made by the
Charging Party, if any. For each person listed, state the date such notification was re-
ceived, the nature of the notification, and the person’s response to it. Submit all docu-
ments which state, describe, reference, or relate to the notification of the Charging Par-
ty’s complaint.

Response .to Request Number 17: The District is in the process of-compiling the
information that is (or may be) responsive to this request and it will be provided by way
of an amendment to this response to information request.

Request Number 18: Describe any personnel action(s) involving Charging Party
taken after the earliest date any person in your organization had knowledge of Charging
Party’s allegation(s) of discrimination. Submit all documents which state, describe, ref-
erence, or relate to these personnel actions.

Response to Request Number 18: The District is in the process of compiling the
information that is (or may be) responsive to this request and it will be provided by way
of an amendment to this response to information request.
Case 5:18-cv-00185-KGB Document 13-7 Filed 01/25/19 Page 7 of 7

WHEREFORE, the Respondent, PBSD, does hereby request that Respondent's
First Amended/Substituted Response to EEOC’s Request for Information be ac-
cepted by the EEOC as being in full compliance with the requirements of The Charge,
the Notice of Charge of Discrimination, the Request for Information and any other ap-
plicable requirements; that Respondent be accorded any and all other relief to which it

may be entitled.

RESPECTFULLY SUBMITTED,

Pine Bluff School District
512 S. Pine Street

Pine Bluff, AR 71601
Phone: 870-543-4205
Fax: 870-543-4208

By: __/s| Dr. T. C. Wallace
Dr. T.C. Wallace
Interim Superintendent

CERTIFICATE OF SERVICE

|, the undersigned, do hereby certify that | have served a true and accurate copy
of the foregoing Respondent’s First Amended/Substituted Response to EEOC’s
Request for Information upon Ms. Virginia C. Pollard, Enforcement Supervisor,
EEOC, Little Rock Area Office, 820 Louisiana, Suite 200, Little Rock, AR 72201, and
upon the Charging Party, Ms. Celeste M. Alexander, 6001 S. Cedar Street, Pine Bluff,
AR 71603, by using the electronic service portal's Digital Charge System or by faxing to
the EEOC at 501-324-5991 or by placing the same in the U.S. Postal Service mail with
proper postage on this 29th day of January, 2016.

By: /s/ Dr. T. C. Wallace
Dr. T.C. Wallace
Interim Superintendent
